COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


 Cause Number:              01-15-00816-CV
 Trial Court Cause
 Number:                    13-CV-0293
 Style:                     The Landing Community Improvement Association
                            v Paul T. Young
 Date motion filed*:        December 21, 2017
 Type of motion:            Unopposed motion for extension to file response to motion for en banc reconsideration
 Party filing motion:       Appellant
 Document to be filed:      Response

Is appeal accelerated?      Yes        No

 If motion to extend time:
          Original due date:                             January 2, 2018
          Number of previous extensions granted:         0
          Date Requested:                                January 23, 2018

Ordered that motion is:

              Granted
                    If document is to be filed, document due: January 23, 2018
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: January 9, 2018